On Application for Rehearing.
By the WHOLE COURT.
PER CURIAM.
It appearing not to have been made as clear as might have been in our former opinion that all the stocks and other securities which were placed in the name of Victor Camors, under an irrevocable power of attorney, by all the heirs of Mr. and Mrs. J. B. Camors, deceased, were held to have been transferred to and become the property of the corporation, it is declared to have been the purpose and intention of the said opinion and decree to so hold, and that condition is accordingly so recognized and decreed; and the applications for rehearing are refused.